DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s election without traverse of Group I, 12-24 in the reply filed on 06/01/21 is acknowledged.
The drawings were received on 02/03/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 16-17 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Frederick et al. (Pub. No.: US 2011/0277549), hereinafter, Frederick. 
Regarding claim 12, Frederick discloses a phased array transducer assembly (see: par. 0001) configured to characterize a structure of a test piece (see: par. 0029).
the phased array transducer assembly (see: par. 0030) comprising 
a housing (12) comprising an internal cavity (30),  
a wedge (10) positioned within the internal cavity, and 
a phased array subassembly (see: par. 0031) mounted on the wedge (12), [see: par. 0067]. 
Regarding claim 13, Frederick discloses the phased array transducer assembly of claim 12, wherein a face of the housing is positioned relative to the test piece, and wherein the phased array subassembly is oriented at a first angle relative to the face of the housing (see: par. 0040). 
Regarding claim 14, Frederick discloses the phased array transducer assembly of claim 13, wherein the face of the housing is contoured, and wherein the contour of the face is determined based, at least in part, on a corresponding feature of the test piece (see: par. 0037).
Regarding claim 16, Frederick discloses the phased array transducer assembly of claim 13, wherein the housing (12) further comprises a shoulder mount (42) and 
Regarding claim 17, Frederick discloses the phased array transducer assembly of claim 13, further comprising a second wedge positioned within the internal cavity of the housing and a second phased array subassembly mounted to the second wedge, wherein the second phased array subassembly is oriented at a second angle relative to the face of the housing, and wherein the second angle is different than the first angle (see: par. 0041-0042). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (Pub. No.: US 2011/0277549), hereinafter, Frederick in view of Hatley et al. (US Patent 6,622,897), hereinafter, Hatley.
Regarding claim 15, Frederick discloses a pipe in par. 0037, however, it does not particularly disclose or suggest wherein the test piece comprises a pipe of a boiling water reactor. Hatley discloses inspection of piping (104) and welds (106) of a pipe elbow (102) in a reactor pressure vessel of a boiling water reactor uses a scan apparatus (100) [see: col. 3, lines 25-28]. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention utilize in Frederick the pipe of Hatley because it is a reactor pressure vessel of a boiling water reactor which performs similar function during the ultrasonic inspection. Thus, the above .
Allowable Subject Matter
Claims 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or suggest “The phased array transducer assembly of claim 17, further comprising a third wedge positioned within the internal cavity of the housing and a third phased array subassembly mounted to the third wedge, wherein the third phased array subassembly is oriented at a third angle relative to the face of the housing, and wherein the third angle is different than the first angle and the second angle” as recited claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861